OPINION — AG — ** CLAIMS OF DUE OFFICE HOLDING, DUAL COMPENSATION ** THE BOARD OF COUNTY COMMISSIONERS SHOULD 'NOT ALLOW: (A) A PERSON, AS A JUSTICE OF THE PEACE IN THE COUNTY, WHERE THE CLAIMANT, WHILE SERVING AS SUCH JUSTICE OF THE PEACE, WAS APPOINTED TOWN MARSHALL (POLICE), OR DEPUTY MARSHALL, OF A TOWN IN THE COUNTY AND BEGAN SERVING AS SUCH MARSHALL OR DEPUTY MARSHALL (OR WAS APPOINTED AND BEGAN SERVING AS ' NIGHT WATCHMAN ' OR " WATCHMAN ' OF A TOWN IN SUCH COUNTY, WHERE THAT IS ONLY ANOTHER NAME GIVEN TO A PERSON WHO PERFORMS THE DUTIES IMPOSED BY STATUTE UPON THE TOWN MARSHALL AND HIS DEPUTIES (POLICE, LAW ENFORCEMENT). (B) A PERSON, AS DEPUTY COUNTY ASSESSOR OF THE COUNTY, WHERE THE CLAIMANT, WHILE SERVING AS A DEPUTY OF THE COUNTY ASSESSOR, WAS ELECTED OR APPOINTED AS THE TOWN (MUNICIPALITY) CLERK (TOWN CLERK) IN THE COUNTY AND BEGAN SERVING AS SUCH TOWN CLERK., THE BOARD OF COUNTY COMMISSIONERS SHOULD NOT 'DISALLOW' CLAIMS FOR: (A) A PERSON, AS A JUSTICE OF THE PEACE IN THE COUNTY MERELY BECAUSE SUCH PERSON, WHILE SERVING AS SUCH JUSTICE OF THE PEACE, ACCEPTED APPOINTMENT, AND HAS BEEN SERVING, AS " NIGHT WATCHMAN " OR " WATCHMAN " FOR A TOWN IN A COUNTY, UNLESS THAT IS ONLY ANOTHER NAME FOR A PERSON PERFORMING THE DUTIES IMPOSED BY STATUTE UPON THE TOWN MARSHALL (POLICE) AND HIS DEPUTIES. (B) A PERSON, AS COUNTY TREASURER, MERELY BECAUSE SUCH PERSON, WHILE SERVING AS COUNTY TREASURER, ALSO SERVES IN THE CAPACITY OF OFFICIAL TREASURER OF A TOWN (CITY, CITIES, MUNICIPALITY) IN THE COUNTY. CITE: 19 O.S. 645 [19-645], 51 O.S. 6 [51-6] (DUAL OFFICE, DUAL COMPENSATION, OPINION NO. JUNE 10, 1948 — BARRY)